Title: To Benjamin Franklin from Ingenhousz, 12 [May] 1778
From: Ingenhousz, Jan
To: Franklin, Benjamin


[May] 12 [1778]
To Dr. Franklin in passy that sir john should recommend in his case the [illegible] aethiopicum, if he could relay on the frensch making well the sal diureticus and reducing antimonie into an impalpable powder, but that [they?] faced this difficulty little. I acquaint him with my invention of kindling a candle by an electric explosion of a little vial; and of Dr. Priestley’s invention of reviving the ashes into charcoal again. I ask a new protection against the American Privateers. If Mr. Williams has not employed all the money in the trade I would employe it in the Loterie Royal; I ask him to speak about it to Mr. grand.
